 

Exhibit 10.1

 



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of May 21, 2015, among:

 

LUMBER LIQUIDATORS, INC., a Delaware corporation (the “Lead Borrower”);

 

the BORROWERS party hereto (together with the Lead Borrower, collectively, the
“Borrowers”);

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent (the
“Agent”).

 

WHEREAS, reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 24, 2015 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
among the Lead Borrower and the other Borrowers, the Guarantors party thereto,
the Lenders party thereto, and the Agent; and

 

WHEREAS, the Borrowers and the other Loan Parties have requested that the Agent
and the Lenders agree to amend the Credit Agreement as set forth herein; and

 

WHEREAS, the Agent and the Lenders party hereto are willing to agree to the
requests of the Borrowers and the other Loan Parties, in each case on the terms
and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in the Credit Agreement unless
otherwise defined herein.

 

2.Amendment to the Credit Agreement. Section 1.01 of the Credit Agreement is
hereby amended by amending and restating the definition of “Change of Control”
in its entirety as follows:

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

 



 

 

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 



(c) any “change in control” or similar event as defined in any Organizational
Document of any Loan Party or in any Material Contract, or any document
governing Material Indebtedness of any Loan Party; or

 

(d) the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent and Permitted Encumbrances), except where
such failure is as a result of a transaction permitted by the Loan Documents.

 

3.Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties contained
in the Credit Agreement and each other Loan Document are true and correct in all
material respects (except to the extent that any such representation and
warranty is already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent that any such representation and
warranty is already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) as of such earlier date.
The Guarantors hereby acknowledge, confirm and agree that the Guaranteed
Obligations of the Guarantors under, and as defined in, the Facility Guaranty
include, without limitation, all Obligations of the Loan Parties at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Amendment. The
Loan Parties hereby acknowledge, confirm and agree that the Security Documents
and any and all Collateral previously pledged to the Agent, for the benefit of
the Credit Parties, shall continue to secure all applicable Obligations of the
Loan Parties at any time and from time to time outstanding under the Credit
Agreement and the other Loan Documents, as such Obligations have been amended
pursuant to this Amendment.

 

4.Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled or waived:

 

a.The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by each of the parties hereto.

 

b.All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

  

c.No Default or Event of Default shall have occurred and be continuing.

 



2

 

 

5.Representations and Warranties.

 

a.The execution, delivery and performance by the Loan Parties of this Amendment
and the performance of each such Person’s obligations hereunder have been duly
authorized by all necessary corporate or other organizational action, do not and
shall not: (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach, termination, or
contravention of, or constitute a default under or require any payment to be
made under (x) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person, or
(y) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which it or its property is subject, except, in each case
referred to in this clause (ii), to the extent that any such conflict, breach,
termination, contravention, default or payment could not reasonably be expected
to have a Material Adverse Effect; (iii) result in or require the creation of
any Lien upon any of its assets (other than Liens in favor of the Agent under
the Security Documents); or (iv) violate any applicable Law, except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect.

 

b.This Amendment has been duly executed and delivered by each of the Loan
Parties. This Amendment constitutes the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

6.Miscellaneous.

 

a.The Lenders and the Loan Parties hereby irrevocably authorize the
Administrative Agent to correct patent errors and fill in any blanks in this
Amendment or any prior amendment to the Credit Agreement or other Loan Document.

 

b.This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
letters of intent, commitment letters, agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be as
effective as delivery of a manually executed counterpart of this Amendment.

 

c.If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



3

 

 

d.The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Amendment
and are not relying on any representations or warranties of the Agent or the
Lenders or their counsel in entering into this Amendment.

 

e.THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

[SIGNATURE PAGES FOLLOW]

4

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

 



  BORROWERS:             LUMBER LIQUIDATORS, INC., as Lead Borrower and as a
Borrower                   By: /s/ E. Livingston B. Haskell     Name: E.
Livingston B. Haskell     Title: Secretary             LUMBER LIQUIDATORS
SERVICES, LLC, as a Borrower           By: LUMBER LIQUIDATORS, INC., its Manager
                By: /s/ E. Livingston B. Haskell     Name: E. Livingston B.
Haskell     Title: Secretary             GUARANTORS:             LUMBER
LIQUIDATORS HOLDINGS, INC., as Parent and as a Guarantor                   By:
/s/ E. Livingston B. Haskell     Name: E. Livingston B. Haskell     Title:
Secretary  

 



  LUMBER LIQUIDATORS LEASING, LLC, as a Guarantor           By: LUMBER
LIQUIDATORS, INC., its Manager                   By: /s/ E. Livingston B.
Haskell     Name: Livingston B. Haskell     Title: Secretary  



 

     

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

 



          LUMBER LIQUIDATORS PRODUCTION, LLC, as a Guarantor           By:
LUMBER LIQUIDATORS SERVICES, LLC, its Manager           By: LUMBER LIQUIDATORS,
INC.,  its Manager                   By: /s/ E. Livingston B. Haskell     Name:
E. Livingston B. Haskell     Title: Secretary             Lumber Liquidators
Foreign Holdings, LLC, as a Guarantor            By: LUMBER LIQUIDATORS
HOLDINGS, INC., its Manager  

 

 

 



          By: /s/ E. Livingston B. Haskell     Name:  E. Livingston B. Haskell  
  Title: Secretary             Lumber Liquidators Foreign Operations LLC, as a
Guarantor           By: LUMBER LIQUIDATORS FOREIGN HOLDINGS, LLC, its Manager  
        By: LUMBER LIQUIDATORS HOLDINGS, INC., its Manager                 By:
/s/ E. Livingston B. Haskell     Name:  E. Livingston B. Haskell     Title:
Secretary          



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 



 



  bank of america, n.a., as Agent                     By: /s/ Joseph Becker    
Name: Joseph Becker     Title: Managing Director                            
bank of america, n.a., as a Lender and L/C Issuer                   By: /s/
Joseph Becker     Name: Joseph Becker     Title: Managing Director  

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 